RESCRIPT
HAHN, J.
• Heard on - defendant's motion for>a'new trial.' ■
The evidence in this case shows the' presence of the defendant at or near the scene of the robbery. Various circumstances tend to show his connection with it, all of, which md-tter's were rendered more definite by the fact that the Ford car which he drove was of unusual design, and his apprehension by the sheriff after a pursuit of many miles into the State of Connecticut gives additional weight to the testimony of the witnesses for the State. Defendant’s alibi was unconvincing and the entire circumstances point clearly to- his complicity in the attempted robber}'.
Petition for new trial denied.